DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27-29 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 11,107,363. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn largely to the same invention and recite essentially the same limitations. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-26, 29-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Calmon et al. (US 2018/0068476 A1) in view of Rozycki et al. (US 2014/0272892 A1) and Chen et al. (US 2018/0182255 A1).
Regarding claims 21, 29 and 37, Calmon discloses a computer-implemented method (as per claim 21) system (as per claim 29) and computer readable medium (as per claim 37) for automatically generating a curriculum (see Fig. 7, process 700), comprising: 
using at least first and second computer processes to perform:
receiving user input related to a subject matter for learning (Par. 46 – integrate user input data – see Par’s. 19 and 21 for details of the input data); 
searching one or more databases for educational material related to the user input subject matter (Par. 47); 
generating knowledge in response to the located education material (Par. 47, 60-61 – assessor unit works with searcher unit 330 to determine a set of common topics and course boundary based on search results); 
searching the one or more databases for modules that include education material related to the subject matter in response to the generated knowledge areas (Par. 48 – searcher unit search repository and 111 for blended-learning course contents within the course boundary; see also Par. 58); 
populating a map with the knowledge areas (Par. 18, 55); and 
associating, in the map, modules with the knowledge areas (Par. 18, 62) (as per claims 21, 29 and 37), 
Calmon does not explicitly disclose searching the one or more databases for titles of the educational material, and performing the generating, aggregating, extracting etc. steps based on the titles of the educational material; instead, at for example Par. 29 Calmon discloses keyword searching of course descriptors in general. However, Rozycki discloses searching educational material based on various meta-tags including title (Par’s 14, 51-52). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Calmon by performing the searching, generating areas of education, and other disclosed steps utilizing the titles of the educational material, as taught by Rozycki. Such a modification would involve a use of a known technique (searching educational material titles) to improve similar methods (Calmon’s curriculum generation) in the same way. 
The combination of Calmon and Rozycki does not explicitly disclose the first and second computer processes are first and second machine learning models trained on extracted keywords that are classified from one or more source databases, wherein the first machine learning model receives the user input, searches the databases, and generates knowledge areas, and the second machine learning model receives the keywords and searches the databases for content. However, Chen discloses utilizing machine learning models trained on keywords to search and select educational material (see Par’s. 22, 28, 44, 46). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Calmon and Rozycki by utilizing machine learning models to search the databases for content based on relevant keywords and other criteria, as taught by Chen. Such a modification would involve a use of a known technique (searching educational material utilizing machine learning models) to improve similar methods (Calmon’s curriculum generation) in the same way. 


	Regarding claims 22-26, 30-34 and 38-40, Calmon, in combination with the teachings of Rozycki and Chen discussed above, further discloses:
	the subject matter for learning comprises a job, such that the extracted keywords are extracted from job descriptions (job market requirements and information – Par’s. 15, 42) (as per claims 22, 30 and 38),
	the second machine learning model is further configured to search the job descriptions for keywords related to the job and extract modules associated with the searched job (e.g. trending keywords in job requirements – Par. 42) (as per claims 23 and 31),
	the keywords of material comprise skill training sets related to the job (Par’s. 15, 42) (as per claims 24, 32 and 39), 
	using an algorithm to rank each of the skill training sets based on a determined importance of each skill training set to the job (Par. 29) (as per claims 25 and 33), and
	using the one or more algorithms to populate the map with a plurality of the skill training sets based on the ranking, wherein the map comprises a job map (Par. 37) (as per claims 26, 34 and 40).

	Claims distinguishing from the Prior Art
6.	Claims 27, 28, 35 and 36 distinguish patentably from the prior art. The prior art of record does not explicitly disclose or reasonably suggest the subject matter of independent claims 21 and 29 in combination with the features of comparing the modules, merging if a similarity exceeds a threshold, and populating the map if the similarity does not exceed the threshold, as recited in claims 27 and 35, or with the features of creating semantic vectors that define relationships, and associated the modules with knowledge areas based on the relationships.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ABTS (US 2015/0242979 A1) discloses knowledge management and classification in a quality management system. Noronha (US 2014/0186813 A1) discloses an academia industry interface framework. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715